 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   SHAWNDEEIA BOWEN; L.T., a minor;            CV 17-8221 PA (AFMx)
     G.G., a minor; K.L.T., a minor; K.S.T., a
12   minor; M.A.T., a minor; M.L.T., a minor;    JUDGMENT
     and S.L.T., a minor,
13
                  Plaintiffs,
14
           v.
15
     COUNTY OF LOS ANGELES, by and
16   through the LOS ANGELES COUNTY
     DEPARTMENT OF CHILDREN AND
17   FAMILY SERVICES; KIMBERLY
     MILTON-JOHNSON; ANGELA
18   PARKS-PYLES; ALEJANDRA
     SALOMON; DALILA SANDOVAL;
19   JENINE MERCER; MARGARITA
     GONZALEZ; and DOES 1 through 50,
20   inclusive,
21                Defendants.
22
23
24         Pursuant to the Court’s November 16, 2018 Minute Order granting the Motion for
25   Summary Judgment filed by defendants County of Los Angeles (the “County”), Kimberly
26   Johnson (formerly Melton-Johnson), Jeanine St. Hill (formerly Mercer), Angela Parks-Pyles,
27   Alejandra Salomon, Margarita Gonzalez, and Dalila Sandoval, which granted summary
28   judgment to the individuals named as defendants in plaintiff Shawndeeia Bowen’s
 1   (“Bowen”) claim for violation of procedural and substantive due process to familial
 2   association pursuant to 42 U.S.C. § 1983 and Bowen’s claim against the County for
 3   municipal liability pursuant to Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658,
 4   98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), and the Court’s June 8, 2018 Minute Order
 5   dismissing the claims of L.T., G.G., K.L.T., K.S.T., M.A.T., M.L.T. and S.L.T. (collectively,
 6   the “Minors”) without prejudice,
 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 8          1.     Judgment is entered in favor of Kimberly Johnson (formerly Melton-Johnson),
 9   Jeanine St. Hill (formerly Mercer), Alejandra Salomon, Margarita Gonzalez, and Dalila
10   Sandoval and against Bowen on Bowen’s second claim for violation of Bowen’s procedural
11   and substantive due process rights to familial association; and
12          2.     Judgment is entered in favor of the County and against Bowen on Bowen’s
13   third claim for municipal liability pursuant to Monell; and
14          3.     The claims of L.T., G.G., K.L.T., K.S.T., M.A.T., M.L.T. and S.L.T. are
15   dismissed without prejudice; and
16          4.     Plaintiffs take nothing and that defendants shall have their costs of suit.
17          IT IS SO ORDERED.
18
19   DATED: November 16, 2018                            _________________________________
                                                                    Percy Anderson
20                                                         UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                                   -2-
